     Case 2:19-cv-00494-TLN-AC Document 81 Filed 02/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. MANNING,                              No. 2:19-cv-00494-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17          Plaintiff Anthony L. Manning (“Plaintiff”) is proceeding in this action pro se. The matter

18   was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On December 10, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty (20) days. (ECF No. 77.) On

22   December 21, 2020, Plaintiff filed Objections to the Findings and Recommendations. (ECF No

23   78.) Defendant filed a Response to the objections on December 28, 2020. (ECF No. 79.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
      Case 2:19-cv-00494-TLN-AC Document 81 Filed 02/05/21 Page 2 of 3


 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 5   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 6          In his Objections to the Findings and Recommendations, Plaintiff concedes the magistrate

 7   judge’s recommendation “is sound,” but nevertheless argues he was denied due process because

 8   of the Court shutdown caused by the COVID-19 virus and seeks an order modifying the initial

 9   Scheduling Order (see ECF No. 9 at 2–3) to revert proceedings in this matter to the pre-discovery

10   stage. (ECF No. 78 at 2–3.) Yet Plaintiff fails to advance any argument showing how the Court

11   shutdown affected his due process rights or impacted his ability to oppose the Motion for

12   Summary Judgment currently before this Court. Furthermore, because Plaintiff did not raise any

13   concerns regarding the Court shutdown until after the issuance of Findings and Recommendations

14   on Defendant’s Motion for Summary Judgment and nearly a year after the shutdown was

15   effected, Plaintiff’s objections are untimely. Thus, to the extent Plaintiff seeks to reopen

16   discovery in order to identify an expert witness for purposes of defeating Defendant’s Motion for

17   Summary Judgment, Plaintiff fails to demonstrate he has exercised due diligence in seeking the

18   modification and therefore fails to establish good cause exists to modify the Scheduling Order.

19   See Fed. R. Civ. P. 16(b)(4); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610

20   (9th Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party
21   seeking the amendment.”). Therefore, to the extent he moves to modify the Scheduling Order

22   (ECF No. 78 at 2–3), Plaintiff’s Motion is DENIED. Based on these reasons, Plaintiff’s

23   objections are overruled.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The Findings and Recommendations filed December 10, 2020 (ECF No. 77), are

26   adopted in full;
27   ///

28   ///
                                                        2
     Case 2:19-cv-00494-TLN-AC Document 81 Filed 02/05/21 Page 3 of 3


 1          2. To the extent Plaintiff’s Objections to the Findings and Recommendations may be

 2   construed as a Motion to Modify the Scheduling Order (ECF No. 9), Plaintiff’s Motion (ECF No.

 3   78) is DENIED;

 4          3. Defendant’s Motion for Summary Judgment (ECF No. 70) is GRANTED; and

 5          4. The Clerk of the Court is directed to enter Judgment for Defendant and close this case.

 6          IT IS SO ORDERED.

 7   DATED: February 5, 2021

 8

 9

10
                                                           Troy L. Nunley
11                                                         United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
